Luke, J.
Where a railway company erects for its track an embankment or closed trestle over the natural basin of a river, creek, or branch, the accumulated waters of which, in times of flood, previously escaped by flowing over the lowland so elevated, but thereafter, because of such structure, overflows the basin and contiguous lands on the upper side of the railroad more than it did before, and thus injures land there situate, the owner has a right of action against the company. O’Connell v. East Tenn. &c. Ry. Co., 87 Ga. 246 (13 S. E. 489, 13 L. R. A. 394, 27 Am. St. Rep. 246); Mayor &c. of Albany v. Sikes, 94 Ga. 30 (20 S. E. 257, 26 L. R. A. 653, 47 Am. St. R. 132); Farkas v. Towns, 103 Ga. 150 (29 S. E. 700); 27 R. C. L. 1140 et seq.
(a) Applying the foregoing principle to the facts of the instant case, the verdict was not without evidence to support it, and the judgment overruling the defendant’s motion for a now trial, which was based upon the usual general grounds only, was not erroneous.

Judgment affirmed.


Broyles, C. J., and Bloodworih, J., eoneu/r.